Appeal by the defendant from an order of the Supreme Court, Kings County (Firetog, J.), dated October 12, 2006, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
The defendant pleaded guilty in 1998 to two counts of sodomy in the first degree. In an interview with the Manhattan Psychiatric Center conducted around the time of his October 2005 conditional release from prison, the defendant minimized his sexual offenses and, alternatively, denied any guilt. Accordingly, the Supreme Court properly assessed the defendant 10 points under risk factor 12, since his contradictory statements reflected a failure to genuinely accept responsibility, as required by the Sex Offender Registration Act: Risk Assessment Guidelines and Commentary (see People v Fuller, 83 AD3d 1025 [2011]; People v Vega, 79 AD3d 718 [2010]; People v Teagle, 64 AD3d 549 [2009]).
The defendant’s remaining contentions are without merit.
Accordingly, we find no basis to disturb the Supreme Court’s designation of the defendant as a level three sex offender. Dillon, J.P., Balkin, Belen and Sgroi, JJ., concur.